UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Tax-Exempt California Money Market Fund March 31, 2011 Contents 4 Information About Your Fund's Expenses 6 Portfolio Summary 7 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 20 Summary of Management Fee Evaluation by Independent Fee Consultant 24 Summary of Administrative Fee Evaluation by Independent Fee Consultant 25 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of thefund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Premier Shares Institutional Shares Beginning Account Value 10/1/10 $ $ Ending Account Value 3/31/11 $ $ Expenses Paid per $1,000* $ $ Hypothetical 5% Portfolio Return Premier Shares Institutional Shares Beginning Account Value 10/1/10 $ $ Ending Account Value 3/31/11 $ $ Expenses Paid per $1,000* $ $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Premier Shares Institutional Shares Tax-Exempt California Money Market Fund .36% .25% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 3/31/11 9/30/10 Municipal Investments: Municipal Variable Rate Demand Notes 80% 88% Municipal Bonds and Notes 20% 12% 100% 100% Weighted Average Maturity 3/31/11 9/30/10 Tax-Exempt California Money Market Fund 32 days 27 days iMoney Net State Specific Retail California Money Fund Average* 26 days 29 days * The Fund is compared to its respective iMoneyNet category: State Specific Retail Money Funds Average Category consists of all retail national and state tax-free and municipal money funds. Portfolio holdings of tax-free funds include Rated and Unrated Demand Notes, Rated and Unrated General Market Notes, Commercial Paper, Put Bonds — 6 months and less, Put Bonds — over 6 months, AMT Paper, and Other Tax-Free holdings. The category consists of all funds in the National Tax-Free Retail and State Specific Retail categories. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see page 7. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of March 31, 2011 (Unaudited) Principal Amount ($) Value ($) Municipal Investments 98.9% California 95.8% Alameda County, CA, Industrial Development Authority Revenue, Essai, Inc. Project, AMT, 0.28%*, 8/1/2035, LOC: Union Bank NA Alameda County, CA, Industrial Development Authority Revenue, Malberg Engineering, Inc., AMT, 0.35%*, 8/1/2031, LOC: Comerica Bank Alameda County, CA, Industrial Development Authority Revenue, White Brothers Project, AMT, 0.35%*, 3/1/2032, LOC: Comerica Bank California, Bay Area Toll Authority, Toll Bridge Revenue, Series C-4, 0.2%*, 4/1/2045, LOC: Lloyds TSB Bank PLC California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.28%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Municipal Finance Authority, Multi-Family Housing Revenue, Series 2410, 144A, AMT, 0.4%*, 1/1/2020, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank California, Pollution Control Financing Authority, Solid Waste Disposal Revenue, Series 31C, 144A, AMT, 0.43%*, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, State Economic Recovery: Series B, Prerefunded 7/1/2011 @ 100, 3.5%, 7/1/2023 Series A, ETM, 5.0%, 7/1/2011, INS: NATL California, State General Obligation, Series 2178, 144A, 0.3%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Kindergarten, Series A8, 0.24%*, 5/1/2034, LOC: Citibank NA, California State Teacher's Retirement System California, Statewide Communities Development Authority Revenue, Series 2089, 144A, 0.24%*, 10/1/2036, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, Butte County, Series A-1, 2.0%, 6/30/2011 California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.47%*, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.35%*, 5/15/2018, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank Series 29G, 144A, AMT, 0.35%*, 5/1/2039, LIQ: The Goldman Sachs & Co., LOC: The Goldman Sachs & Co. Series 2681, 144A, AMT, 0.45%*, 5/15/2018, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank Series 14G, 144A, 0.75%*, 5/15/2025, LIQ: The Goldman Sachs & Co., LOC: The Goldman Sachs & Co. California, University Revenues, Series E, 5.0%, 5/15/2011, INS: NATL California, William S. Hart Union High School District, Municipal Securities Trust Receipts, "A", Series 59, 144A, 0.25%*, 9/1/2027, LIQ: Societe Generale, LOC: Societe Generale Hayward, CA, Multi-Family Housing Revenue, Shorewood, Series A, 0.27%*, 7/15/2014, INS: Fannie Mae, LIQ: Fannie Mae Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.28%*, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.32%*, 11/1/2020, LOC: Union Bank of CA Los Angeles County, CA, Series R-13101CE, 144A, 0.27%*, 6/30/2011, GTY: Citibank NA, LIQ: Citibank NA Los Angeles County, CA, Metropolitan Transportation Authority, Sales Tax Revenue, Series A, 5.0%, 7/1/2011 Los Angeles, CA, Community College District, Series A, Prerefunded 8/1/2011 @ 100, 5.0%, 6/1/2026, INS: NATL Northern California, Tobacco Securitization Authority, Tobacco Settlement Revenue, Asset Backed Bonds, Series B, Prerefunded 6/1/2011 @ 100, 4.6%, 6/1/2012 Orange County, CA, Water District, 0.3%, 5/11/2011 San Diego County, CA, School District, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/30/2011 San Diego, CA, Certificates of Participation, 0.28%*, 12/1/2028, LOC: Comerica Bank San Diego, CA, Unified School District, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/30/2011 San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 144A, 2.0%, 6/30/2011 Southern California, Metropolitan Water District, Waterworks Revenue, Series B-2, 0.32%*, 7/1/2035, SPA: Banco Bilbao Vizcaya Puerto Rico 3.1% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 Puerto Rico, Commonwealth Highway & Transportation Authority Revenue, Series DCL 019, 144A, 0.34%*, 1/1/2029, INS: AGMC, LIQ: Dexia Credit Local, LOC: Dexia Credit Local Puerto Rico, Municipal Finance Agency, Series PT 3326, 144A, 0.42%*, 8/1/2021, GTY: Dexia Credit Local, INS: CIFG % of Net Assets Value ($) Total Investment Portfolio (Cost $119,479,406)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2011. +The cost for federal income tax purposes was $119,479,406. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. CIFG: CIFG Assurance North America, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
